Citation Nr: 1438017	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-28 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for a gastrointestinal disability, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from September 1986 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to service connection for a gastrointestinal disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on her part is required.


FINDINGS OF FACT

1.  The Veteran's sleep impairment is a symptom of PTSD, which is service-connected, and no separate disability has been diagnosed or otherwise manifested.

2.  The Veteran does not have a right hip disability that had its clinical onset in service or is otherwise related to active duty..

3.  Chronic left hip disability (including left sacroiliac joint dysfunction) did not have its clinical onset in service and is not otherwise related to active duty.  

4.  Chronic low back disability did not have its clinical onset in service and is not otherwise related to active duty.  


CONCLUSIONS OF LAW

1.  A disability exhibited by sleep impairment, other than the service-connected PTSD, was not incurred or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102; 3.159, 3.303, 3.307, 3.309, 3.317 (2013).

2.  The Veteran does not have a right or left hip disability, including left sacroiliac joint dysfunction, which is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  A low back disability was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.
By a letter dated in March 2009, the Veteran was notified of the evidence not of record that was necessary to substantiate her claims.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  She was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.

The Veteran was afforded a VA examination in July 2011, the report of which is of record.  The examination report contains sufficient evidence by which to decide the claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the July 2011 VA examination report is adequate for evaluation purposes, as to the claims decided herein.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

II. Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).
In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

a. Sleep disorder

Regarding the Veteran's claim of service connection for sleep disorder, the Veteran is service connected for PTSD.  The Veteran has been afforded VA psychological examinations in July 2011 and November 2012; during which both examiners determined that the Veteran's chronic sleep impairment is a symptom of her PTSD.  The evidence of record does not demonstrate, nor does the Veteran so contend, that she has been diagnosed with a separate sleep disorder.  Rather, the Veteran asserts that she should be separately service-connected for the sleep impairment that is documented in the VA examination reports and treatment records.  See, e.g., the VA Form 9 dated September 2011.

To this end, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  Essentially, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.
In this case, however, to the extent that the Veteran has in fact complained of experiencing sleep difficulties during the appeal period, the only diagnosis assigned to her in conjunction with such complaints is PTSD, for which she has herein been awarded service connection.  These are essentially symptoms of PTSD, not a separate disability.  Thus, to separately award service connection for these manifestations of the Veteran's PTSD symptoms would be pyramiding, which is prohibited under 38 C.F.R. § 4.14.

Accordingly, the claim of entitlement to service connection for a sleep disorder must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

b. Bilateral hip and low back disabilities

The Veteran asserts that she has current bilateral hip and low back disabilities that were incurred during her active service.  Specifically, she asserts that she injured her hips and low back after falling from a truck while stationed in Southwest Asia.  See the Veteran's statement dated March 2010.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from September 1986 to May 1992, with subsequent service in the U. S. Army Reserves.  It is undisputed that she served in Southwest Asia from September 1990 to April 1991.  The Veteran's STRs from her active duty service do not reflect an injury to the bilateral hips or low back.  However, a STR from the Veteran's Reserve service, dated in June 1993, noted that the Veteran had fallen off of a truck while in Southwest Asia two years prior.  She was treated for complaints of left hip swelling and pain, and was diagnosed with sciatic pain at that time.  See the STR dated June 1993.

A review of the Veteran's post-service treatment records show that she was treated for complaints of hip and low back pain in March 2009; at the time, she reported that she had experienced the pain since 1993.  An x-ray examination of the hips conducted in March 2009 revealed no definite abnormality.  A March 2009 x-ray of the lumbar spine revealed mild s-shaped scoliosis with mild degenerative changes.  VA treatment records dated in July 2009 and December 2010 documented the Veteran's continued complaints of hip pain.  Post-service treatment records do not show that the Veteran has been diagnosed with specific disabilities of the right or left hips.

The Veteran was afforded a VA examination in July 2011 at which time the examiner noted that the Veteran complained of hip pain, greater in the left hip than the right.  The examiner noted that x-rays performed in March 2009 did not reveal abnormalities of either hip; rather, the examiner diagnosed the Veteran with left sacroiliac joint dysfunction.  With respect to the low back, the diagnosis was lumbar spine strain.  He further noted that there was "mild s-shaped scoliosis with mild degenerative changes per prior imaging, but not abnormalities of spinal contour noted on exam today."  With respect to the question of medical nexus, the examiner reported that there were no notes in the STRs pertaining to the Veteran's low back.  The examiner noted that, "[t]he current diagnosis is different than what was mentioned in past, though Veteran's region of pain in left buttock is similar to that described in June 1993, there was no mention of midline pain in past notes."  He continued, "[s]ince there was no evidence of any in-service treatment for the low back, no evidence of chronicity since then, and no similar diagnoses, the current condition is less likely related to the service."  The examiner further opined, "[w]hat [the] Veteran described as left hip is more likely than not related to her lower back condition, and specifically the [sacroiliac] joint."  The examiner explained, "[a] note from March 2009 mentioned low back and left greater than right hip pain, but no diagnosis.  In June 2010, a VA note mentioned a history of chronic low back pain and bilateral hip pain."  The examiner continued, "[l]eft hip pain was mentioned again in December 2010, but no diagnosis given.  Left hip pain was mentioned and Veteran complained of hip injury in 1992.  However, there were no records from military active duty about left hip condition."  The examiner then reiterated, "[t]here was no current left hip condition found (symptoms related to lower back...)."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As indicated above, the only evidence of a current right hip disability is the Veteran's contention of hip discomfort.  In this regard, the Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  As such, an essential element of a service connection claim is the establishment of a current disability.  The Board does not dispute the Veteran's assertions that he experiences right hip pain.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez-West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part, sub nom., Sanchez-Benitez-Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Thus, the Board finds that the post-service medical evidence fails to show a diagnosis of chronic right hip disability at any time during the appeal period.  See Brammer v. Derwinski, 3. Vet. App. 223, 225 (1992) (holding, in the absence of proof of a present disability, there can be no valid claim) & McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

With respect to the left hip and low back claims, the Board finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed left sacroiliac joint dysfunction and low back disability and the Veteran's active duty service outweighs the medical evidence suggestive of a nexus.  As indicated above, the July 2011 VA examination report was based on review of the Veteran's medical history, as well as, interview and physical examination of the Veteran; the Board therefore places significant weight on the findings of the July 2011 VA examiner.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Moreover, the Veteran has not produced a medical opinion to contradict the conclusions of the July 2011 VA examiner.  As was explained previously herein, the Veteran has been afforded ample opportunity to present competent medical evidence in support of her claims.  She has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).

Based on a review of the evidence, the Board finds that service connection for a low back disability and bilateral hip disabilities, to include left sacroiliac joint dysfunction, and is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the Veteran's contentions in support of diagnoses and medical nexus.  As a lay person, the Veteran is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to chronic orthopedic disability is commonly known and, therefore, the Veteran's claim that she has chronic orthopedic disability related to her in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

Crucially, there is no indication in the medical evidence of record that the Veteran was diagnosed with left sacroiliac joint dysfunction or degenerative changes of the lumbar spine during her military service or for years thereafter.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Additionally, the Board recognizes that as with 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Crucially, the evidence does not document a diagnosis of degenerative changes of the lumbar spine until March 2009 and left sacroiliac joint dysfunction was not diagnosed until July 2011.  C.f., Walker, 708 F.3d at 1331.  The Board further observes that the contentions of the Veteran regarding chronic sacroiliac and low back symptomatology dating from service less probative to establish causation than the findings of the July 2011 VA examiner who considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, the Board finds that the negative evidence is more persuasive and of greater probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for disabilities of the right hip, left hip including sacroiliac joint dysfunction, and low back.  Accordingly, the preponderance of the evidence is against these service connection claims.  The benefit-of-the-doubt rule does not apply, and the Veteran's claims of service connection for bilateral hip and low back disabilities are denied.  See 38 U.S.C.A § 5107 (West 2002 & Supp. 2013).


ORDER

Entitlement to service connection for a sleep disorder is denied.

Entitlement to service connection for a bilateral hip disability, to include left sacroiliac joint dysfunction, is denied.

Entitlement to service connection for a low back disability is denied.


REMAND

In this matter, the Veteran asserts that she suffers from gastrointestinal symptoms, which are due to her military service.  See the Veteran's statement dated April 2010.  As it is undisputed that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established on an alternative presumptive basis under 38 C.F.R. § 3.317.  Under this regulation, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during the Persian Gulf War or to a degree of 10 percent or more.  See 38 U.S.C.A. § 1117(a)(1)(A) (West 2002); 38 C.F.R. § 3.317(a) (2013).

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under subsection (d) warrants a presumption of service connection.  See 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1) (2013).
Service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychologic signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2013).  The undiagnosed illness must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  See 38 C.F.R. § 3.317(a)(1)(i) (2013).  A chronic disability for purposes of 38 U.S.C.A. § 1117 is one that has existed for 6 months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period.

In the case of a claim based on an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for 'direct service connection,' there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5) (2011); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

After a review of the claims file, the Board finds that the record is not sufficiently developed to ensure an informed decision as to this issue.  Specifically, with respect to the gastrointestinal disability claim, the Veteran has argued that she suffers from irritable bowel syndrome and rectal bleeding, which are manifestations of an undiagnosed illness.  See, e.g., the Veteran's statement dated April 2010 & the VA examination report dated July 2011.

The evidence of record shows that the Veteran was treated for "gastrointestinal syndrome" during her active duty service.  See the STR dated March 1990.  Post-service treatment records show that the Veteran experienced rectal bleeding in October 2005 and underwent a colonoscopy, which revealed diverticulosis coli and internal hemorrhoids.  She was subsequently treated for continued rectal bleeding and severe rectal pain.  See the private treatment record dated November 2005 and March 2006.  VA treatment record document a diagnosis of irritable bowel syndrome.  See the VA treatment records dated December 2010.

The Veteran was afforded a VA examination in July 2011, which noted that she reported an onset of gastrointestinal symptoms in 1988, when she had food poisoning while stationed in Ecuador; she again experienced food poisoning two months later in Honduras.  The Veteran reported that following her deployment to Southwest Asia, she has continued to experience bowel problems.  The examiner ruled out a diagnosis of irritable bowel syndrome.  Instead, the examiner rendered the following diagnosis:  "hematochezia secondary to internal hemorrhoids, but none found on exam today; external hemorrhoidal versus anal skin tag, asymptomatic; constipation with diverticulosis, with normal exam today."  The examiner concluded that "[t]here is no current diagnosis of irritable bowel syndrome.  This was not related to a specific exposure event experienced by the Veteran during service in Southwest Asia."  He further explained that the Veteran's gastrointestinal symptoms are consistent with diverticulosis and that her rectal bleeding may be due to either diverticulosis or hemrrohoids.  The examiner noted, "[t]here was no mention of any of these conditions or symptoms while in service."  He then opined, "[a]ccording to the Institute of Medicine conclusions regarding the Gulf War, this is not an illness that has suggestive or sufficient evidence of an association with the Gulf War."

Although the examiner addressed the question of undiagnosed illness with respect to the Veteran's gastrointestinal disability claim, he failed to provide an opinion as to the question of direct service connection.  Specifically, the examiner did not address whether the currently diagnosed diverticulosis and hemorrhoids were incurred in the Veteran's active duty service.  This matter needs clarification.

Also, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since November 2012.  All such available documents should be associated with the claims file.

2. Return the claims file to the July 2011 VA physician (or if unavailable, another physician) to determine the etiology of her diverticulosis and hemorrhoids.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should provide an opinion as to whether at least as likely as not that diverticulosis and/or hemorrhoids had clinical onset in service or is(are) otherwise related to active duty.  In answering this question, the examiner should address the Veteran's reports regarding the frequency and severity of her gastrointestinal symptoms since service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3. Thereafter, readjudicate the claim remaining on appeal.  If any benefit sought remains denied, a supplemental statement of the case should be issued to the Veteran and her representative, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


